Name: Commission Decision of 17 December 2009 amending the Appendix to Annex VI to the Act of Accession of Bulgaria and Romania as regards certain milk processing establishments in Bulgaria (notified under document C(2009) 10048) (Text with EEA relevance)
 Type: Decision_ENTSCHEID
 Subject Matter: processed agricultural produce;  Europe;  agri-foodstuffs;  technology and technical regulations;  health
 Date Published: 2009-12-22

 22.12.2009 EN Official Journal of the European Union L 339/41 COMMISSION DECISION of 17 December 2009 amending the Appendix to Annex VI to the Act of Accession of Bulgaria and Romania as regards certain milk processing establishments in Bulgaria (notified under document C(2009) 10048) (Text with EEA relevance) (2009/994/EU) THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to the Act of Accession of Bulgaria and Romania, and in particular the first subparagraph of paragraph (f) of Section B of Chapter 4 of Annex VI thereto, Whereas: (1) Bulgaria has been granted transitional periods by the Act of Accession of Bulgaria and Romania for compliance by certain milk processing establishments with the requirements of Regulation (EC) No 853/2004 of the European Parliament and of the Council of 29 April 2004 laying down specific hygiene rules for food of animal origin (1). (2) Bulgaria has provided guarantees that thirty-nine milk processing establishments have completed their upgrading process and are now in full compliance with the Union legislation. Twenty-seven of those establishments are allowed to receive and process compliant and non-compliant raw milk without separation. Those establishments should be included in the list of Chapter I of the Appendix to Annex VI. (3) One milk processing establishment is currently allowed to receive and process compliant and non-compliant raw milk without separation and is therefore listed in Chapter I of the Appendix to Annex VI. That establishment now only processes compliant raw milk and should therefore be deleted from that list. (4) One milk processing establishment is currently allowed to receive and process compliant and non-compliant raw milk on separate production lines and is therefore listed in Chapter II of the Appendix to Annex VI. That establishment now only processes compliant raw milk and should therefore be deleted from that list. (5) The Appendix to Annex VI to the Act of Accession of Bulgaria and Romania should therefore be amended accordingly. (6) The measures provided for in this Decision are in accordance with the opinion of the Standing Committee on the Food Chain and Animal Health, HAS ADOPTED THIS DECISION: Article 1 The Appendix to Annex VI to the Act of Accession of Bulgaria and Romania is amended in accordance with the Annex to this Decision. Article 2 This Decision is addressed to the Member States. Done at Brussels, 17 December 2009. For the Commission Androulla VASSILIOU Member of the Commission (1) OJ L 139, 30.4.2004, p. 55. ANNEX The Appendix to Annex VI to the Act of Accession of Bulgaria and Romania is amended as follows: 1. Chapter I is amended as follows: (a) the following entries are added: No Veterinary No Name establishment Town/Street or Village/Region 77. BG 1812008 Vesi  OOD s. Novo selo 78. BG 2512003 Si Vi Es  OOD gr. Omurtag Promishlena zona 79. BG 2612034 ET Eliksir-Petko Petev  s. Gorski izvor 80. BG 1812003 Sirma Prista  AD gr. Ruse bul. 3-ti mart  51 81. BG 2512001 Mladost -2002  OOD gr. Targovishte bul. 29-ti yanuari  7 82. 0312002 ET Mario  gr. Suvorovo 83. 0712015 Rosta  EOOD s. M. Varshets 84. 0812030 FAMA  AD gr. Dobrich bul. Dobrudzha  2 85. 0912003 Koveg-mlechni produkti  OOD gr. Kardzhali Promishlena zona 86. 1412015 ET Boycho Videnov  Elbokada 2000  s. Stefanovo obsht. Radomir 87. 1712017 Diva 02  OOD gr. Isperih ul. An. Kanchev  88. 1712019 ET Ivaylo-Milena Stancheva  gr. Isperih Parvi stopanski dvor 89. 1712037 ET Ali Isliamov  s. Yasenovets 90. 1712043 Maxima milk  OOD s. Samuil 91. 1812005 DAV  Viktor Simonov  EOOD gr. Vetovo ul. Han Kubrat  52 92. 2012010 Saray  OOD s. Mokren 93. 2012032 Kiveks  OOD s. Kovachite 94. 2012036 Minchevi  OOD s. Korten 95. 2212009 Serdika -94  OOD gr. Sofia kv. Zheleznitza 96. 2212023 EL BI BULGARIKUM  EAD gr. Sofia ul. Malashevska  12 A 97. 2312028 ET Sisi Lyubomir Semkov  s. Anton 98. 2312033 Balkan spetsial  OOD s. Gorna Malina 99. 2312039 EOOD Laktoni  s. Ravno pole, obl. Sofiyska 100. 2412040 Inikom  OOD gr. Galabovo ul. G. S. Rakovski  11 101. 2512011 ET Sevi 2000  Sevie Ibryamova  s. Krepcha obsht. Opaka 102. 2612015 ET Detelina 39  s. Brod 103. 2812002 Arachievi  OOD s. Kirilovo, obl. Yambolska (b) the following entry is deleted: No Veterinary No Name establishment Town/Street or Village/Region 25. BG 0212028 Vester  OOD s. Sigmen 2. In Chapter II, the following entry is deleted: No Veterinary No Name establishment Town/Street or Village/Region 7. BG 0212028 ZHOSI  OOD s. Chernolik